—Appeal from an order of the Supreme Court (Lynch, J.), entered July 2, 1993 in Schenectady County, which granted defendants’ motions for summary judgment dismissing the complaint.
Plaintiffs commenced this action seeking to recover damages for personal injuries allegedly sustained by plaintiff Genevieve Gurzenski when she slipped and fell on a sidewalk abutting property owned by defendants. After reviewing the evidence, we conclude that Supreme Court properly granted summary judgment to defendants and dismissed the complaint. Notably, although plaintiffs in their motion papers attempt to avoid summary judgment by offering various theories of liability involving defendants, Supreme Court correctly concluded that these suppositions were both conclusory and speculative. Since plaintiffs concede that no obvious defects existed in the subject premises prior to Gurzenski’s fall and they offer no other proof establishing notice or raising a triable issue of fact, defendants’ motions were appropriately granted.
Cardona, P. J., Mikoll, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the order is affirmed, with one bill of costs.